Citation Nr: 1225867	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a low back disability.
 
5.  Entitlement to service connection for a chronic upper respiratory disability, claimed as hay fever, to include as due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his substantive appeal, the Veteran requested a Board hearing at the local RO, which was initially scheduled in March 2010.  However, the Veteran requested a postponement so another hearing was scheduled in July 2010.  Nevertheless, prior to the hearing, the Veteran indicated that he needed a later hearing date due to physical limitations restricting him from being able to attend.  At this time, the Veteran has not requested another hearing or given any indication that he is now able to attend a hearing.  Significantly, in an August 2010 statement, the Veteran's representative requested that the Veteran's claim be decided as soon as possible.  Further, in a July 2012 brief, the Veteran's representative was silent with respect to any further hearing request.  Under the circumstances, the Board finds that the Veteran has withdrawn his hearing request at this time.  

In August 2010, the Veteran submitted additional medical evidence along with a waiver of RO consideration of such evidence.  Nevertheless, in light of the need to remand, the RO will have the opportunity to review such evidence.

The U. S. Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in light of Clemons, the Board has recharacterized the issues on appeal as set forth on the front page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his peripheral neuropathy of the lower extremities, right hip disability, bilateral knee disability and low back disability are due to severe cold exposure while stationed in Germany during his period of active service.  In support of his claim, the Veteran has submitted an April 2008 private opinion from L.R., M.D.  The opinion noted that the Veteran requested a letter supporting this contention.  The Veteran had reported that he did not have any symptoms prior to cold exposure in Germany and reported temperatures in Germany to be regularly 40 degrees below zero.  The examiner stated that "while we certainly know that weather changes can have an affect on arthritis, it is difficult to assess any one individual case in terms of a cause of relationship between weather.  Certainly the [Veteran's] story is impressive, in that he did suffer from fairly extensive cold exposure over an extended period of time."  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, although the April 2008 letter did not offer a concise opinion with rationale, given the opinion and the Veteran's lay statements, the Board finds that the low  threshold under McLendon has been met.  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of these disabilities.  

The Veteran is also seeking service connection for a chronic upper respiratory disability, claimed as hay fever.  A June 1963 report of medical history reflects a reported history of hay fever.  In a July 2007 statement, the Veteran reported that he began treating his hay fever when he left service with over the counter medications.  Given the inservice report of hay fever, the Board finds that the Veteran should also be afforded a VA examination for this issue as well.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any currently manifested peripheral neuropathy of the lower extremities, right hip disability, bilateral knee disability and low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the claims file, the examiner should clearly identify all disabilities of the lower extremities, right hip, knees and low back.   Further, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any of the currently identified disabilities are related to service, to specifically include cold exposure while stationed in Germany.  In proffering an opinion, the examiner should address the April 2008 private statement from Dr. L.R.  A detailed rationale for all opinions expressed should be provided.   

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any currently manifested chronic upper respiratory disability, claimed as hay fever.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should clearly identify all chronic upper respiratory disabilities.  Further, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current chronic upper respiratory disability is related to service.  In proffering this opinion, the examiner should address the discharge medical history that showed a history of hay fever.  A detailed rationale for all opinions expressed should be provided.   

3.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

4.  Thereafter, the RO should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


